Citation Nr: 0906388	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
November 23, 1998 to April 15, 2004 and in excess of 30 
percent from April 16, 2004 to the present for dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to 
October 1971.  The Veteran also had an earlier period of 
Active Duty for Training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in August 2008.  

At the time of the August 2008 videoconference hearing, the 
Veteran raised a claim of entitlement to a total rating based 
on individual unemployability.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In a January 2008 statement, the Veteran indicated that his 
heart problem had caused his mental disorder to increase.  In 
a statement which was received in February 2008 and also at 
the time of the Veteran's videoconference hearing, the 
Veteran's representative cited to case law which holds that 
when a veteran claims that a disability is worse than when 
originally rated and the available evidence is too old to 
adequately evaluate the state of the condition, VA must 
provide a new examination.  At the time of the 
videoconference hearing, the representative also alluded to 
the fact that the Veteran may be incompetent for VA purposes.  
The statements and testimony demonstrate to the Board that an 
increase in symptomatology may have occurred since the time 
of the last VA examination which was conducted in November 
2006.  Under the circumstances, the Board is of the opinion 
that an additional, more contemporaneous VA examination 
should be undertaken prior to a final adjudication of the 
Veteran's current claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95.

At the time of the videoconference hearing, the Veteran 
testified that he was currently receiving treatment from VA 
for his service-connected disability.  The most recent 
clinical evidence associated with the claims file is dated in 
December 2006.  The Board finds the Veteran's more recent VA 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for dysthymia since December 
2006.  After securing any necessary 
release, the RO should obtain these 
records.  Regardless of the Veteran's 
response, outstanding VA treatment 
records should be obtained and associated 
with the claims file.  

2.  The Veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected dysthymia.  The 
examiner is requested to determine all 
current manifestations associated with 
the Veteran's service-connected 
psychiatric disorder and to comment on 
their severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
Veteran's psychiatric disorder.  A 
current Global Assessment of Functioning 
scale score should be provided.  The 
claims folder should be available for 
review of pertinent documents therein in 
conjunction with the examination.  The 
examination report should reflect that a 
review of the claims file was conducted.  
The examiner should also indicate the 
effect, if any, that the Veteran's 
disorder has on his employability.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.

3.  Thereafter, the RO should 
readjudicate the claim for increased 
compensation taking into consideration 
any additional evidence received since 
the issuance of the January 2007 
statement of the case (SOC).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

